IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPLICATION OF SUNFLOWER        : No. 283 MAL 2017
FARM, LLC                              :
                                       :
                                       : Petition for Allowance of Appeal from
PETITION OF: SUNFLOWER FARM, LLC       : the Order of the Commonwealth Court


                                  ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2017, the Petition for Allowance of

Appeal is DENIED.